DETAILED ACTION

This action is responsive to the following communication: Applicant Arguments/Remarks Made in an Amendment filed on October 16, 2020. 
This action is made FINAL. 
Claims 1, 4-9, 14-19, and 21-27 are pending in this case. 
Claims 1, 14, and 26 are independent claims. 
This application is being examined under the pre-AIA  first to invent provisions.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant claims benefit from Patent No. 8893033 filed 05/27/2011.

Response to Amendment
In Applicant’s response dated 16 October 2020, Applicant amended claims 1, 8-9, 14, 23-24, and 26; and argued against all rejections previously set forth in the Office Action dated 26 August 2020.

Response to Arguments
Applicant’s amendments to claims 1, 8-9, 14, 23-24, and 26 to further clarify the metes and bounds of the invention are acknowledged.
In response to Applicant’s arguments on Pages 10 and 11, Applicant argues that Kam does not teach “without executing the individual application…”Examiner respectfully disagrees based on the change in scope of this limitation. As recited below, upon further consideration with respect to the modifications, the teachings of Kam recite the mechanism for push notifications associated with an individual application. In this case a newsfeed individual application pushes notifications to the client device without having to execute the individual newsfeed application. Once running, push notifications are generated based on certain criteria and the notifications are pushed to the client device without executing the newsfeed application. Push notifications are a mechanism to update content of an application without having to execute the application each time a change a made to the application that triggers an action. Detailed discussion of this is discussed below.
In response to applicant’s amendment to claim 1, and corresponding arguments on Pages 11 and 12 of the Remarks with respect to “examining a manifest of the individual application at runtime…”, the Examiner agrees with Applicant’s representative that the teachings of Meredith do not teach these limitations based on the change in scope of the amendments made to independent claims 1, 14, and 16. However, based on the amendments and change in scope, the Examiner recites the teachings of Krishnaswami for these limitations, as discussed below.

In response to Applicant’s amendments to claim(s) 1, 8-9, 14, 23-24, and 26, the rejection of claim(s) 1, 4-9, 14-19, and 21-27  under 35 U.S.C. § 103, have been fully considered and in view of the amendments the rejections have been withdrawn.  Kam in view of Horvitz, Krishnaswami and Shenfield as discussed in greater detail, below.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 


Claims 1, 4-8, 14-19, and 21-27 are rejected under pre-AIA  U.S.C. 103(a) as being unpatentable over Gordon Kam et al. (US 2010/0329642 A1, hereinafter Kam) in view of Eric J. Horvitz et al. (US 20040128359 A1, hereinafter Horvitz) and further in view of Brijesh Krishnaswami et al. (US 2005/0091346 A1, hereinafter Krishnaswami).

As to claim 1, Kam teaches a method implemented by one or more computing devices, the method comprising (see ¶0012-0014, showing the method for updating icons based on notifications): 
displaying a representation of an individual application in a user interface, wherein the representation of the individual application comprises a selectable tile that executes the individual application upon selection (see Fig. 2, ¶0023-0025, showing a mobile device 104 with a plurality of icons, specifically icon 130 that represents an application and upon selecting the icon executes an application. Additionally, Kam teaches in paragraph [0013] that the icon includes a button, link or other visual command trigger, that when selected directs software to perform a function on the computing device, such as open an application, retrieve data, load a page, open a new window, and so forth. The process of opening an application or opening a new window corresponds to executing an application. Executing an application typically involves starting a process and/or providing a visual indication of some kind to identify the start of an application. Kam teaches executing an application in the context of opening an 
receiving a plurality of notifications for the individual application that are to be displayed as part of the representation of the individual application comprising the selectable tile (see Fig. 7, ¶0063-0066, showing the plurality of icons 702(1) – (n) as part of the notification tile 700 that represent dynamic information. Each of the icons may include a selection of dynamic information. By selecting any one of the images the dynamic information is executed and presented to the user. Additionally, Fig. 1 depicts UI 128 with notification tile 130 that contains a plurality of notifications pertaining to the identified tile. The notification tile 700 may be considered a sports application with information pertaining to a plurality of sports events to be displayed on the tile. The single sports application tile may provide a plurality of notification 706(1)-706(3) that are associated with the single sports application tile 700), 
wherein the plurality of notifications comprise a first notification with a first context and a second notification with a second context (see Fig. 7, ¶0063-0066, showing the mechanism whereby the selected tile 700 contains a plurality of notifications 702(1) –(n) comprising of an icon  704(1) – (n) and associated content 708(1) – (n)); 
without executing the individual application (see ¶0013, ¶0021 and ¶0025, showing the mechanism whereby a host 106 may generate icons for an individual push the generated icon(s) to the client device 104 for display to the user, the dynamic icon 130 may include attributes of the data 206, which can be viewed by the user 102 on the UI 128 prior to selection of the icon 130, and when selected, the icon directs software to perform a function on a computing device, such as open an application, retrieve data, load a page, open a new window, and so forth. The push to the client does not execute the individual application or icon it merely pushes the icon to the client without executing the contents. Push-type sources are those that automatically generate and send information without a corresponding request from the client, the client subscribes to service and updates for the individual application are then pushed or sent to the client): 
causing the plurality of notifications to be displayed [in a priority order] successively as part of a cycling of a display within the selectable tile, whereby the plurality of notifications is displayed as cycling, selectable notifications within the selectable tile (see ¶0066, showing the mechanism whereby the icon collage 700 may cycle through the available images 702(1)-(n) to create a slideshow of the images for display via the icon, and the icon 130 may show multiple images over time using a dynamically updated slideshow of images available from the data 206 where each of the images may be selected. Kam does not appear to explicitly recite that the plurality of notifications are displayed in a priority order), 
in response to receiving a selection of the selectable tile while the selectable tile is displaying the first notification of the plurality of cycling, selectable notifications, executing the individual application in the first context of the first notification (see ¶0025-¶0026, showing the mechanism whereby the icon 
in response to receiving a selection of the selectable tile while the selectable tile is displaying the second notification of the plurality of cycling, selectable notifications, executing the individual application in the second context of the second notification (see ¶0025-¶0026, showing the mechanism whereby, similar to the first updated content that is displayed on the tile, a second update may be generated by the source from the same newsfeed with updated data and the updated content may be includes in the updated icon. The user may select the second updated content (based on the periodic update, as discussed above) to display the new content. Kam discloses that the updated content may be based on a newsfeed related to weather).
Although Kam teaches cycling of notifications associated with an application, it does not appear to explicitly recite:
causing the plurality of notifications to be displayed in a priority order, but the teachings of Horvitz can be relied upon for an explicit showing of this limitation (see ¶0038, showing the mechanism whereby  notification sources 26-28 typically generate notification that are conveyed to the notification manager 24 which determines when notifications should occur, and if so which notifications 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kam with the teachings of Horvitz to improve the notification platform architecture of Kam. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Horvitz of providing priorities of notifications based on preferences set by the user of the device (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Kam with the teachings of Horvitz would be to enhance the notification systems of Kam with the teachings of Horvitz to leverage the added configuration of notifications such as displaying the notifications in a priority order and thus provides a mechanism to respond to notifications based on highest priority before responding to notifications with a lower priority which improves the notification functionality and efficiency to the end user. 
Although Kam in view of Horvitz teaches cycling a plurality of notifications of an application on a tile or a plurality of notifications in a plurality of tiles, they do not appear to explicitly recite:
examining a manifest of the individual application at runtime to find criteria specifying when the plurality of notifications are to be displayed [as part of the selectable tile], but the teachings of Krishnaswami can be relied upon for an explicit showing of this limitation (see ¶0126-0129, showing the mechanism whereby a manifest file is bundled with an application in a web service. The manifest file is comprised on a component and configuration manifest. The 
Although Kam teaches wherein the cycling, selectable notifications are displayed (see Kam; ¶0066, showing the mechanism whereby the icon collage 700 may cycle through the available images 702(1)-(n) to create a slideshow of the images for display via the icon, and the icon 130 may show multiple images over time using a dynamically updated slideshow of images available from the data 206 where each of the images may be selected), it does not appear to explicitly recite:
based on the criteria specified in the manifest, but the teachings of Krishnaswami can be relied upon for an explicit showing of this limitation (see ¶0094, showing the mechanism whereby live settings and configuration for operating system components and applications that define a manifest using a schema, consume settings and respond to change notifications may be 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kam in view of Horvitz with the teachings of Krishnaswami to provide a manifest file that specifies services that get executed at runtime. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Krishnaswami of providing a manifest file to identify configuration and component settings of an application at runtime (see ¶0013-0015), with a reasonable expectation of success. The motivation to combine the teachings of Kam in view of Horvitz with the teachings of Krishnaswami would be to execute an application to cycle tiles with notifications associated with the tiles as taught by Kam in view of Horvitz and to combine their teachings with the teachings of Krishnaswami to identify a manifest file to provide a service for notifications as a parameter setting in the manifest file such that an 

As to claim 4, Kam in view of Horvitz and Krishnaswami teaches a method as described in claim 1. Kam in view of Horvitz and Krishnaswami, combined for at least the reasons discussed above further teaches wherein the displaying is performed without executing the application (see Kam; ¶0021, showing the mechanism whereby the host 106 may generate the icons via the icon manager and then push the generated icon to the client device 104 for display to the user. The use may interact with the icon which have data associated with a newsfeed and the user does not have to execute the newsfeed application to receive and display the data, the pushed data may be interacted via the dynamic icon by the client on the client device).

As to claim 5, Kam in view of Horvitz and Krishnaswami teaches a method as described in claim 1. Kam in view of Horvitz and Krishnaswami, combined for at least the reasons discussed above further teaches wherein the examining and the displaying are caused to be performed by execution of an operating system by the one or more computing devices (see Krishnaswami; ¶0038-0039, showing the mechanism whereby system calls are executed to retrieve updates and information associated with an 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kam in view of Horvitz with the teachings of Krishnaswami to provide a manifest file that specifies actions that get executed without executing the application with a system call in the application manifest. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Krishnaswami of providing a mechanism to provide a manifest for an applications configuration and its dependencies (see ¶0038-0039), with a reasonable expectation of success. The motivation to combine the teachings of Kam in view of Horvitz with the teachings of Krishnaswami would be to enhance the notification systems of Kam in view of Horvitz with the teachings of Krishnaswami to leverage the mechanism of providing a manifest file with an application with parameters that identify displaying of updates via notifications within the manifest which provides an easy and improved mechanism to display updates associated with an application at runtime via a system call without executing the application . 

As to claim 6, Kam in view of Horvitz and Krishnaswami teaches a method as described in claim 1. Kam in view of Horvitz and Krishnaswami, combined for at least the reasons discussed above further teaches wherein the criteria specifies that a queue is to be used to manage the notifications that are to be made available for display as part of the representation of the application (see Horvitz; FIG.s 15-21, showing the 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kam in view of Krishnaswami with the teachings of Horvitz to improve the notification platform architecture of Kam in view of Krishnaswami. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Horvitz of providing priorities of notifications based on preferences set by the user of the device (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Kam in view of Krishnaswami with the teachings of Horvitz would be to enhance the notification systems of Kam in view of Krishnaswami with the teachings of Horvitz to leverage the added configuration of notifications such as displaying the notifications in a queue with a priority order and thus provides a mechanism to respond to notifications based on highest priority before responding to notifications with a lower priority which improves the notification functionality and efficiency to the end user. 

As to claim 7, Kam in view of Horvitz and Krishnaswami teaches a method as described in claim 6. Kam in view of Horvitz and Krishnaswami, combined for at least the reasons discussed above further teaches wherein the criteria specifies a maximum number of the notifications that are to be stored using the queue (see Horvitz; Fig. 18, 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kam in view of Krishnaswami with the teachings of Horvitz to improve the notification platform architecture of Kam in view of Krishnaswami. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Horvitz of providing priorities and number of notifications based on the sum total of all the periodic notifications pushed to the device (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Kam in view of Krishnaswami with the teachings of Horvitz would be to enhance the notification systems of Kam in view of Krishnaswami with the teachings of Horvitz to leverage the added configuration of notifications such as displaying the notifications in a queue with a minimum and maximum number of notifications being identified and thus provides improves notification functionality and efficiency to the end user. 

As to claim 8, Kam in view of Horvitz and Krishnaswami teaches a method as described in claim 1. Kam in view of Horvitz and Krishnaswami, combined for at least the reasons discussed above further teaches wherein the criteria specifies whether display of a notification of the plurality of notifications as part of the representation of the individual application is permitted (see Krishnaswami; ¶0126-0127, showing the 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kam in view of Horvitz with the teachings of Krishnaswami to provide a manifest file that specifies services that get executed at runtime. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Krishnaswami of providing a manifest file to identify configuration and component settings of an application at runtime (see ¶0013-0015), with a reasonable expectation of success. The motivation to combine the teachings of Kam in view of Horvitz with the teachings of Krishnaswami would be to execute an application to cycle tiles with notifications associated with the tiles as taught by Kam in view of Horvitz and to combine their teachings with the teachings of Krishnaswami to identify a manifest file to provide a service for notifications as a parameter setting in the manifest file such that an application would provide updated information at runtime on the tiles that are being cycled. Krishnaswami additionally added security features via the manifest file to allow certain aspects of an application to be locked down for security purposes and thus improves the overall posture of an application with respect to the teachings of Kam in view of Horvitz.


without executing an individual application at a client device (see ¶0013, ¶0021 and ¶0025, showing the mechanism whereby a host 106 may generate icons via the icon manager 116 and then push the generated icon to the client device 104 for display to the user, the dynamic icon 130 may include attributes of the data 206, which can be viewed by the user 102 on the UI 128 prior to selection of the icon 130, and when selected, the icon directs software to perform a function on a computing device, such as open an application, retrieve data, load a page, open a new window, and so forth. The push to the client does not execute the application or icon it merely pushes the icon to the client without executing the contents. Push-type sources are those that automatically generate and send information without a corresponding request from the client, the client subscribes to service and updates are then sent to the client): 
receiving at a notification module of the client device, a plurality of notifications that are to be displayed as part of a representation of the individual application comprising a selectable tile in a user interface, wherein at least one notification of the plurality of notifications comprises a plurality of frames for displaying a graphical depiction and text (see Fig. 7, ¶0063-0066, showing the plurality of icons 702(1) – (n) as part of the notification tile 700 that represent dynamic information. Each of the icons may include a selection of dynamic information. By selecting any one of the images the dynamic information is executed and presented to the user. Additionally, Fig. 1 depicts UI 128 with notification tile 130 that contains a plurality of notifications pertaining to the 
causing the plurality of notifications to be displayed in [the determined priority] successively as part of a cycling of a display within the selectable tile, wherein displaying the at least one notification comprises successively presenting the plurality of frames as part of the selectable tile, whereby the plurality of notifications is displayed as cycling, selectable notifications within the selectable tile, and the cycling of the selectable notifications is determined based on the identified criteria [specified in the manifest] (see ¶0066, showing the mechanism whereby the icon collage 700 may cycle through the available images 702(1)-(n) to create a slideshow of the images for display via the icon, and the icon 130 may show multiple images over time using a dynamically updated slideshow of images available from the data 206 where each of the images may be selected. Kam does not appear to explicitly recite that the plurality of notifications are displayed in a priority order or that the criteria is specified in a manifest file); 
in response to receiving a selection of the selectable tile while the selectable tile is displaying the first notification of the plurality of cycling, selectable notifications, executing the individual application in a context of the first notification (see ¶0025-¶0026, showing the mechanism whereby the icon manager 114 on client device 102 may be configured to periodically receive updates from external source(s) 110 -110(n). 
in response to receiving a selection of the selectable tile while the selectable tile is displaying the second notification of the plurality of cycling, selectable notifications, executing the individual application in a context of the second notification (see ¶0025-¶0026, showing the mechanism whereby, similar to the first updated content that is displayed on the tile, a second update may be generated by the source from the same newsfeed with updated data and the updated content may be includes in the updated icon. The user may select the second updated content (based on the periodic update, as discussed above) to display the new content. Kam discloses that the updated content may be based on a newsfeed related to weather).
Although Kam teaches cycling of notifications associated with an application, it does not appear to explicitly recite:
determining a priority in which to order the plurality of notifications based on the identified criteria [in the manifest of the individual application], but the teachings of Horvitz can be relied upon for an explicit showing of this limitation (see ¶0038, showing the mechanism whereby  notification sources 26-28 typically generate notification that are conveyed to the notification manager 24 which determines when notifications should occur, and if so which notifications should be conveyed to which of the notification sinks 31-38 and in what order or priority they should be displayed. Although Horvitz teaches priority of the 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kam with the teachings of Horvitz to improve the notification platform architecture of Kam. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Horvitz of providing priorities of notifications based on preferences set by the user of the device (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Kam with the teachings of Horvitz would be to enhance the notification systems of Kam with the teachings of Horvitz to leverage the added configuration of notifications such as displaying the notifications in a priority order and thus provides a mechanism to respond to notifications based on highest priority before responding to notifications with a lower priority which improves the notification functionality and efficiency to the end user. 
Although Kam teaches wherein the cycling, selectable notifications are displayed (see Kam; ¶0066, showing the mechanism whereby the icon collage 700 may cycle through the available images 702(1)-(n) to create a slideshow of the images for display via the icon, and the icon 130 may show multiple images over time using a dynamically updated slideshow of images available from the data 206 where each of the images may be selected), it does not appear to explicitly recite: 
examining a manifest of the individual application at runtime to identify criteria specifying how or when the plurality of notifications are to be displayed [within the selectable tile], but the teachings of Krishnaswami can be relied upon for an explicit showing of this limitation (see ¶0094, showing the mechanism whereby live settings and configuration for operating system components and applications that define a manifest using a schema, consume settings and respond to change notifications may be managed. Krishnaswami additionally teaches in paragraphs ¶0126, ¶0129 that the manifest is comprised of a configuration manifest and a component manifest that includes security settings and services that may be invoked at runtime. The component manifest file may delineated services such as notifications when new information is available to the client and may thus may trigger a service such as a notification services when a change occurs. The manifest contains a namespace and configuration changes via notifications may be specified in the manifest to detect changes (see ¶0123)).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kam in view of Horvitz with the teachings of Krishnaswami to provide a manifest file that specifies services that get executed at runtime. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Krishnaswami of providing a manifest file to identify configuration and component settings of an application at runtime (see ¶0013-0015), with a reasonable expectation of success. The motivation to combine the teachings of Kam in view of Horvitz with the teachings of Krishnaswami would be to execute an application to cycle tiles with 

As to claim 15, Kam in view of Horvitz and Krishnaswami teaches a method as described in claim 14. Kam in view of Horvitz and Krishnaswami, combined for at least the reasons discussed above further teaches wherein the priority is based at least in part on whether a corresponding notification has already been displayed (see Horvitz; Fig. 15, ¶0193, showing the mechanism of displaying notification data whereby if the notification has already been viewed by the user it stays on the user interface and is faded with the new content displayed over the top of the faded in content).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kam in view of Krishnaswami with the teachings of Horvitz to improve the notification platform architecture of Kam in view of Krishnaswami. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Horvitz of providing priorities of notifications based on preferences set by the user of the device (see ¶0008-0010), with a reasonable expectation of success. The 

As to claim 16, Kam in view of Horvitz and Krishnaswami teaches a method as described in claim 14. Kam in view of Horvitz and Krishnaswami, combined for at least the reasons discussed above further teaches wherein the priority is based at least in part on values assigned by an originator of a respective notification (see Horvitz; Fig. 3, ¶0044, and ¶0083-0085, showing the mechanism whereby the notification manager 24 assigns priority to the notifications based on parameters identified as critical or urgent the more important they are to the user. These values are assigned to the notifications).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kam in view of Krishnaswami with the teachings of Horvitz to improve the notification platform architecture of Kam in view of Krishnaswami by assigning preferences to notifications based on importance of the notifications. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Horvitz of providing priorities of notifications based on preferences set by the user of the device (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Kam in view of Krishnaswami with the teachings of Horvitz would be to enhance the notification systems of Kam in view of Krishnaswami with the teachings of 

As to claim 17, Kam in view of Horvitz and Krishnaswami teaches a method as described in claim 14. Kam in view of Horvitz and Krishnaswami, combined for at least the reasons discussed above further teaches wherein the priority is based at least in part on values assigned to respective notifications that indicate a particular slot in a queue (see Horvitz; Figs. 17 and 18, ¶0203, showing the mechanism whereby a plurality of slots 1-N (704-708) in a stream-cycling wheel that each correspond to an instance of a portion of information being displayed during a given time period. Additionally, Horvitz teaches in ¶0044 that a priority level may be assigned to a notification based upon the urgency or importance of the notification to the user).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kam in view of Krishnaswami with the teachings of Horvitz to improve the notification platform architecture of Kam in view of Krishnaswami. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Horvitz of providing priorities of notifications in a queue (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Kam in view of Krishnaswami with the teachings of Horvitz would be to enhance the notification systems of Kam in view of Krishnaswami with the teachings of Horvitz to 

As to claim 18, Kam in view of Horvitz and Krishnaswami teaches a method as described in claim 14. Kam in view of Horvitz and Krishnaswami, combined for at least the reasons discussed above further teaches wherein the receiving, the examining the determining, and the causing are performed by the one or more computing devices as part of a web service (see Kam; ¶0026, showing the mechanism whereby the notifications are based on a service such as a news reporting service which may be considered as part of a web service to push notifications to the user device).

As to claim 19, Kam in view of Horvitz and Krishnaswami teaches a method as described in claim 14. Kam in view of Horvitz and Krishnaswami, combined for at least the reasons discussed above further teaches wherein the receiving, the examining the determining, and the causing are performed by an operating system of the one or more computing devices configured as a client device (see Kam; Fig. 1, ¶0015-0017, showing the architecture whereby the client device(s) 104 under an operating system executing on the client devices  pull notification data from external sources to be displayed on tiles with notifications on the client devices).


a time period for cycling notifications (see Kam; Fig. 2, ¶0066, showing the mechanism whereby the icon collage may cycle through available images 702(1)-(n) over time using a dynamically updates slideshow of images available from the data 206).

As to claim 22, Kam in view of Horvitz and Krishnaswami teaches the method of claim 1. Kam in view of Horvitz and Krishnaswami, combined for at least the reasons discussed above further teaches wherein the criteria comprise: 
a source of the notifications (see Kam; ¶0016, Fig. 1, showing a plurality of sources 110 for eliciting notifications).

As to claim 23, Kam in view of Horvitz and Krishnaswami teaches the method of claim 1. Kam in view of Horvitz and Krishnaswami, combined for at least the reasons discussed above further teaches wherein: 
executing the individual application in the first context of the first notification comprises skipping a home page of the individual application (see Kam; Fig. 2, ¶0023-0025 and ¶0048, showing the mechanism whereby the dynamic icons are displayed on a user interface whereby the user may select the content of the dynamic icon and view additional content without going to the home page of an application. In this case, if the 

As to claim 24, Kam in view of Horvitz and Krishnaswami teaches the method of claim 23. Kam in view of Horvitz and Krishnaswami, combined for at least the reasons discussed above further teaches wherein: 
the first notification depicts a topic of a news article (see Kam; Fig. 3b, ¶0030-0032, showing the mechanism whereby the first notification 310 depicts a topic of a news article (316) that recites “Stock Market soars on job data…” and upon selecting the article, an expanded portion of the news article is displayed to the user); 
and executing the individual application in the first context of the first notification comprises executing the individual application directly to the news article (see Kam; Fig. 3b, ¶0030-0032, showing that launching of the “Breaking News” comprises launching the application directly to the breaking news articles and details therein).

As to claim 25, Kam in view of Horvitz and Krishnaswami teaches the method of claim 1. Kam in view of Horvitz and Krishnaswami, combined for at least the reasons discussed above further teaches wherein the receiving receives the plurality of notifications from a plurality of different sources (see Kam; ¶0016, Fig. 1, showing a plurality of sources 110 for eliciting notifications).

As to claim 26, Kam teaches a computer-readable memory comprising computer-executable instructions that, when executed, cause a computing device to perform 
displaying a representation of an individual application in a user interface, wherein the representation of the individual application comprises a selectable tile that executes the individual application upon selection (see Fig. 2, ¶0023-0025, showing a mobile device 104 with a plurality of icons, specifically icon 130 that represents an application and upon selecting the icon executes an application. Additionally, Kam teaches in paragraph [0013] that the icon includes a button, link or other visual command trigger, that when selected directs software to perform a function on the computing device, such as open an application, retrieve data, load a page, open a new window, and so forth. The process of opening an application or opening a new window corresponds to executing an application. Executing an application typically involves starting a process and/or providing a visual indication of some kind to identify the start of an application. Kam teaches executing an application in the context of opening an application with notification contents provided from the server to the client. Additionally, Kam teaches in ¶0048 that an image rendered in an icon may be periodically updated on the icon. In this case a photo album application may be considered the individual application and the process of cycling different images from the photo album onto the icon may be considered as cycling of data on a tile (icon) associated with an application. The user may select the tile to view the photo); 
at a notification module of a client device, receiving a plurality of notifications to be displayed as part of the representation of the individual application comprising the selectable tile, wherein the notification module receives the plurality of notifications for a 
without executing the individual application at the client device (see ¶0013, ¶0021 and ¶0025, showing the mechanism whereby a host 106 may generate icons via the icon manager 116 and then push the generated icon to the client device 104 for display to the user, the dynamic icon 130 may include attributes of the data 206, which can be viewed by the user 102 on the UI 128 prior to selection of the icon 130, and when selected, the icon directs software to perform a function on a computing device, such as open an application, retrieve data, load a page, open a new window, and so forth. The push to the client does not execute the application or icon it merely pushes the icon to the client without executing the contents. Push-type sources are those that automatically generate and send information without a corresponding request from the client, the client subscribes to service and updates are then sent to the client): 
in response to receiving a selection of the first notification of the plurality of notifications, executing the individual application in a context of the first notification(see 
in response to receiving the selection of the second notification of the plurality of notifications, executing the individual application in a context of the second notification (see ¶0025-¶0026, showing the mechanism whereby, similar to the first updated content that is displayed on the tile, a second update may be generated by the source from the same newsfeed with updated data and the updated content may be includes in the updated icon. The user may select the second updated content (based on the periodic update, as discussed above) to display the new content. Kam discloses that the updated content may be based on a newsfeed related to weather).
Although Kam teaches cycling of notifications associated with an application, it does not appear to explicitly recite:
causing the plurality of notifications to be displayed in a priority order successively as part of a cycling of a display within the selectable tile, but the teachings of Horvitz can be relied upon for an explicit showing of this limitation (see ¶0038, showing the mechanism whereby  notification sources 26-28 typically generate notification that are conveyed to the notification manager 24 which determines when notifications should occur, and if so which notifications 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kam with the teachings of Horvitz to improve the notification platform architecture of Kam. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Horvitz of providing priorities of notifications based on preferences set by the user of the device (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Kam with the teachings of Horvitz would be to enhance the notification systems of Kam with the teachings of Horvitz to leverage the added configuration of notifications such as displaying the notifications in a priority order and thus provides a mechanism to respond to notifications based on highest priority before responding to notifications with a lower priority which improves the notification functionality and efficiency to the end user. 
Although Kam in view of Horvitz teaches cycling a plurality of notifications of an application on a tile or a plurality of notifications in a plurality of tiles, they do not appear to explicitly recite:
examining a manifest of the individual application at runtime to find criteria specifying when the notifications are to be displayed [as part of the selectable tile], but the teachings of Krishnaswami can be relied upon for an explicit showing of this limitation (see ¶0126-0129, showing the mechanism whereby a manifest file is bundled with an application in a web service. The manifest file is comprised on a component and configuration manifest. The manifest file is bundled with a web application and the 
Although Kam teaches wherein the cycling, selectable notifications are displayed (see Kam; ¶0066, showing the mechanism whereby the icon collage 700 may cycle through the available images 702(1)-(n) to create a slideshow of the images for display via the icon, and the icon 130 may show multiple images over time using a dynamically updated slideshow of images available from the data 206 where each of the images may be selected), it does not appear to explicitly recite:
[wherein the cycling of the selectable notifications] is determined based on the criteria specified in the manifest, but the teachings of Krishnaswami can be relied upon for an explicit showing of this limitation (see ¶0094, showing the mechanism whereby live settings and configuration for operating system components and applications that define a manifest using a schema, consume settings and respond to change notifications may be managed. Krishnaswami additionally teaches in paragraphs ¶0126, ¶0129 that the manifest is comprised of a configuration manifest and a component manifest that includes security 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kam in view of Horvitz with the teachings of Krishnaswami to provide a manifest file that specifies services that get executed at runtime. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Krishnaswami of providing a manifest file to identify configuration and component settings of an application at runtime (see ¶0013-0015), with a reasonable expectation of success. The motivation to combine the teachings of Kam in view of Horvitz with the teachings of Krishnaswami would be to execute an application to cycle tiles with notifications associated with the tiles as taught by Kam in view of Horvitz and to combine their teachings with the teachings of Krishnaswami to identify a manifest file to provide a service for notifications as a parameter setting in the manifest file such that an application would provide updated information at runtime on the tiles that are 
 
As to claim 27, Kam in view of Horvitz and Krishnaswami teaches the computer-readable memory of claim 26. Kam in view of Horvitz and Krishnaswami, combined for at least the reasons discussed above further teaches wherein the priority is based at least in part on whether a corresponding notification has already been displayed (see Horvitz; ¶0193, showing the mechanism of displaying notification data whereby if the notification has already been viewed by the user it stays on the user interface and is faded with the new content displayed over the top of the faded in content).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Kam in view of Krishnaswami with the teachings of Horvitz to improve the notification platform architecture of Kam in view of Krishnaswami. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Horvitz of providing priorities of notifications based on preferences set by the user of the device (see ¶0008-0010), with a reasonable expectation of success. The motivation to combine the teachings of Kam in view of Krishnaswami with the teachings of Horvitz would be to enhance the notification systems of Kam in view of Krishnaswami with the teachings of Horvitz to inform the user that the notification has already been 

Claim 9 is rejected under pre-AIA  U.S.C. 103(a) as being unpatentable over Kam in view of Horvitz and Krishnaswami as applied to claim 1, above and further in view of Michael Shenfield (US 2007/0260674, hereinafter Shenfield).

As to claim 9, Kam in view of Horvitz and Krishnaswami teaches a method as described in claim 1. Although the combination teaches wherein the criteria specifies whether cycling display of the notifications as part of the representation of the individual application in the user interface such that the plurality of notifications are displayed in succession (as discussed above), they do not appear to explicitly recite:
wherein the plurality of notifications are displayed in succession is enabled or disabled, but the teachings of Shenfield can be relied upon for an explicit showing of this limitation (see Fig. 9, ¶0040 and ¶0133, showing the mechanism whereby an update notification block  may be used in an application manifest 918 that includes information whether an application needs notification and metadata associated with the application manifest that may include whether notifications are enabled or disabled).
One of ordinary skill in the art would have found it obvious to combine the teachings of Kam in view of Horvitz and Krishnaswami with the teachings of Shenfield to provide a mechanism to configure an application through the use of a manifest file or files within an application. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the Shenfield of providing a mechanism of providing dynamic content delivery that allows generic applications and content providers to be added to the system without the necessity to modify the architecture (see ¶0029-0030), with a reasonable expectation of success. The motivation to combine the teachings of Kam in view of Horvitz and Krishnaswami with the teachings of Shenfield is to enhance the notification mechanism of Kam in view of Horvitz and Krishnaswami with a configurable way to identify resources, and application specific settings such as notification settings of an application within an application manifest file. Shenfield thus improves the efficiency of configuring an application through the use of an application manifest for static metadata and thus improves the operability of the selectable tile notification system of Kam in view of Horvitz and Krishnaswami.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL LOBO whose telephone number is (571)272-0488.  The examiner can normally be reached on Monday-Friday 08:00 am-05:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE D. CHAVEZ can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CARL P LOBO/Examiner, Art Unit 2179             

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179